United States Court of Appeals
                                                                   Fifth Circuit

                                                                FILED
                 IN THE UNITED STATES COURT OF APPEALS         June 3, 2005
                        FOR THE FIFTH CIRCUIT
                        _____________________            Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-40032
                        _____________________

UNITED STATES OF AMERICA
                  Plaintiff - Appellee
                   v.
JUAN ALBERTO TEJADA
                  Defendant - Appellant

                         ---------------------
         Appeal from the United States District Court for the
                  Southern District of Texas, Laredo
                            5:04-CR-1560-ALL
                         ---------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


     IT IS ORDERED that appellant’s unopposed motion to remand

case to the United States District Court for re-sentencing in

light of USA v. Booker is GRANTED.

     IT IS FURTHER ORDERED that appellant’s unopposed alternative

motion to extend time to file appellant’s brief until 10 days

from the denial of the motion to remand is MOOT.




     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.